DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This response is being made non-final in order to add a 35 USC §101 rejection that was not necessitated by the amendment.  This is the Examiner’s first review of the instant invention. The previous Examiner, Vivek Kopikar, has been promoted.
In the amendment dated 3/23/2022, the following has occurred: Claims 1, 2, 4, 6, and 17 – 20 have been amended; Claims 5, 7, 10, 15, and 16 have been canceled; Claims 21 has been added.
Claims 1 – 4, 6, 8, 9, 11 – 14, and 17 – 21 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4, 6, 8, 9, 11 – 14, and 17 – 21  rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 19 and 20), machine (claims 1 – 4, 6, 8, 9, 11 – 14, and 17 – 19), which recite steps of
collect information relating to the patient's health and/or care and provide a holistic tracking chart that keeps track of the whole person of the patient, and send information relating to the whole person of the patient so such information is readily accessible by all concerned parties;
update the user interface on the holistic tracking chart to facilitate collaboration between the family members and the caregivers, including providing:
access to a scheduling function that provides collaboration of events between the family members and the caregivers of the patient including imports of patient daily sleep, patient water intake, and patient mood,
tracking of patient vitals, meal consumption, hours of sleep, and state of mind, so patterns can be understood and any alterations in those patterns noticed and addressed,
shared messaging among family members and other caregivers to thereby enable the family members and the other caregivers to stay in touch with each other and to keep informed about developments with the patient,
report personal background of the patient including history, likes and dislikes, grocery /household supplies to simplify shopping, and
a wellbeing function/tracker that -tracks and reports patient hydration level.
These steps of claims 1 – 4, 6, 8, 9, 11 – 14, and 17 – 21, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  It should be understood that the claims are interpreted in light of the Specification. It is the Specification that provides the understand as to what the Applicant believes is their claimed invention. The Specification, paragraph 3 states,
[0003] This technology relates to computer systems and methods for managing information and tasks, and more particularly to computer-assisted systems and methods for managing and coordinating personalized care of an individual. Still more particularly, example non-limiting technology relates to holistic communications hubs and associated supporting infrastructure for all those involved in looking after one person or patient.
As noted below, the invention is not directed toward a technical improvement or a technological improvement.  As stated in paragraph 8, “[0008] There is a need to streamline and facilitate communication among the family, doctors and caregivers, so stress is lessened and time saved for all parties, and quality of life is improved for the person who needs care.”  The improvement of care is an intended function of the instant invention.  The invention provides potential instructions for treatment which may or may not be incorporated into care.
As noted below, the invention is not directed toward a practical application. The end result of the invention is data.  That data, as mentioned above, is not disclosed or claimed to be used in another functional step.
The Examiner has no suggestions to overcome this rejection.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 4, 6, 8, 9, 11 – 14, 17, 18, and 21, reciting particular aspects of how data collection and display may be performed but for recitation of generic computer components).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of claims 1 – 4, 6, 8, 9, 11 – 14, and 17 – 21 amounts to invoking computers as a tool to perform the abstract idea)
add insignificant extra-solution activity to the abstract idea (such as recitation of collect information relating to the patient's health and/or care amounts to mere data gathering, recitation of update user interfaces, amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 4, 6, 8, 9, 11 – 14, 17, 18, and 21, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 2 – 4, 6, 8, 9, 11 – 14, 17, 18, and 21; collect/ update, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i);
Additional Elements:
a server comprising a processor and data storage and related network
 [0095] The user appliance 202 may communicate via a network 208 with a server 212 that can access one or more databases 214. Some of the functionality described above may be implemented as computer code stored in non-transitory memory on the user appliance 202, whereas other functions may be implemented as computer code executing on non-transitory memory disposed in the "cloud" on a server 212, as understood by those of ordinary skill in the art.
 [0096] Other user appliances such as a laptop computer 206, a conventional interactive voice response system, or any other user interface may also access server 212 via network 208. One or more additional servers 210 such as those operated by hospitals, health care providers, or the like may interconnect with server 212 to provide by directional information exchange. Data streams 216 may, via network 208, provide additional inputs such as videos, documents, images or other updates to server 212 for storage into databases 214 and selective providing to user appliance 202.
[0097] The system in Figure 9 is preferably designed to be highly scalable to support many user appliances 202 and associated patients. Well known security measures implemented on server 212 provide highly secure compartmentalization of patient information while sharing general resources such as health care provider directories, home repair directories, etc. Conventional communications infrastructure such as Internet, cellular data communications and other connectivity may provide information exchange between the Figure 9 components.
portable devices having a processor, a memory (disclosed as a smart phone or other suitable appliance)
 [0038] In more detail, Figure 1 shows an example non-limiting home page user interface 40 displayed on the touch screen IO of a smart phone or other suitable appliance 202. The home page user interface 40 includes several user-actuatable icons or other buttons that, when depressed or otherwise selected by a user, initiate corresponding functions. In this example, buttons 50a-50h are arranged around the periphery of the user interface, but other examples could arrange them differently such as in columns or any other suitable arrangement. Each of buttons 50a-50h may be displayed using the corresponding graphically-distinctive icon for ease of recognition and access.
sensor
[0094] Figure 9 shows an example block diagram of a non-limiting implementation of a system for implementing WholeCare as described above. In this example, the user appliance 202 such as a smart phone or any other processor-based computing or terminal interface device may communicate with various sensors and other inputs including for example a wearable or other vital gathering device 204 (e.g., watch, patch, etc.) that monitors the patient's heart rate, hydration level, skin temperature, sleep patterns, etc. Additional inputs may be provided from home security systems, cameras, temperature sensors and other Internet of things devices or enhanced patient monitoring
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 4, 6, 8, 9, 11 – 14, 17, 18, and 21., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, 8, 9, 11 – 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al., U.S. Pre-Grant Publication 2014/ 0255791 in view of Mazer et al., U.S. Pre-Grant Publication 2015/0302539.
As per claim 1,
Lloyd teaches a system for enabling and facilitating collaboration and communication among caregivers of a patient comprising:
a server comprising a processor and data storage (figure 1, #7 and paragraph 39),
the server connected to communicate over a network with plural portable devices operated by the caregivers and to provide access for the patient's family (paragraph 39, smart phone or laptop and paragraph 35 he singular forms "a", "an", and "the" include plural);
each of the plural portable devices having a processor, a memory and at least one communications circuit configured to communicate with the server, the server being configured to communicate with the respective communications circuits of the plural portable devices over the network (paragraphs 39 or 40 and figure 1 #8, smart phone);
the server processor being further configured to update user interfaces of the plural devices on the holistic tracking chart to facilitate real time collaboration between the family members and the caregivers (figure 8 where the “to facilitate” is a statement of intent), including providing:
shared messaging among family members and other caregivers -using different portable devices to thereby enable the family members and the other caregivers to stay in touch with each other and to keep informed about developments with the patient (paragraphs 49, 50, and 109),
Lloyd does not explicitly teach however,  Mazar further teaches the system comprising:
a server comprising a processor and data storage (figure 1, 113 and paragraph 50),
the server being further configured to communicate with at least one wearable health monitoring sensor that senses at least one hydration parameter of the patient and  reports the at least one patient hydration parameter to the server (paragraph 50 sensor and paragraphs 9, 32, 33, 45, 108, and 203 hydration level – The Specification only includes “hydration” in paragraphs 43,70, and 94. In all of these, the Specification does not disclose what parameters that the sensor reads upon or how “hydration” is determined.);
wherein the server processor is configured to
collect information relating to the patient's health and/or care from the plural portable devices and the at least one wearable health monitoring device (paragraph 217, chest worn sensor) and 
provide a holistic tracking chart that keeps track of the whole person of the patient (figure 7 #70 and paragraph 218 sync with computing device),
the server processor being further configured to  send to the portable devices information relating to the whole person of the patient so such information is readily accessible by all concerned parties (paragraph 219);
the server processor being further configured to update user interfaces of the plural devices on the holistic tracking chart to facilitate real time collaboration between the family members and the caregivers (figure 5B and figure 1, #114), including providing:
access to a real time scheduling function that provides real time collaboration of events between the family members and the caregivers of the patient including imports of patient daily sleep, patient water intake, and patient mood (paragraph 109 sleep paragraph 225 – where “patient mood” is the opinion of the reviewer and therefore descriptive),
tracking of patient vitals, meal consumption, hours of sleep, and state of mind, so patterns can be understood and any alterations in those patterns noticed and addressed (paragraph 45, paragraph 129, “state of mind” is a value interpreted by a user),
report personal background of the patient including history, likes and dislikes, grocery /household supplies to simplify shopping (figure 5E #572 and paragraph 199 where the free form allows for information to be entered – it should be noted that the information entered is descriptive and not functional. The user can enter any information with descriptions), and
a wellbeing function/tracker that -tracks and reports patient hydration level based on the wearable link that monitors patient hydration (paragraphs 9, 32, 33, 45).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Lloyd. One of ordinary skill in the art at the time of the filing would have added these features into Lloyd with the motivation to track vital sign and other information about patients, including patient movement, activity, and sleep patterns (Mazar, Abstract).
As per claim 2, Lloyd in view of Mazar teaches the system of claim 1 as described above.
Lloyd further teaches the system wherein the portable devices comprise smart phones (paragraph 1).
As per claim 3, Lloyd in view of Mazar teaches the system of claim 1 as described above.
Lloyd does not explicitly teach however, Mazar further teaches the system wherein the user interface comprises a web interface (paragraph 254).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Lloyd for the reasons as described above.
As per claim 6, Lloyd in view of Mazar teaches the system of claim 1 as described above.
Lloyd does not explicitly teach however, Mazar further teaches the system wherein the wearable link is further configured to monitor heart rate and/or blood pressure (paragraph 12).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Lloyd for the reasons as described above.
As per claim 8, Lloyd in view of Mazar teaches the system of claim 1 as described above.
Lloyd does not explicitly teach however, Mazar further teaches the system wherein the wearable link comprises a smart band aid that senses patient hydration level (paragraph 33 hydration sensor).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Lloyd for the reasons as described above.
Regarding “smart band aid,” the Specification states:
[0070] Updates of vitals can also be tracked via FitBit or automatic monitoring sensing 204. There is the possibility of linking a "smart band-aid" being tested in hospitals, a hydration monitor, or other wearable link. A smart phone based CT scanner to monitor bed sores, surgery sites, wounds, etc., can also be incorporated.
There is no other description as to what the Applicant intends this device to be.  Therefore, the Examiner understands “smart band aid” under BRI.
As per claim 9, Lloyd in view of Mazar teaches the system of claim 1 as described above.
Lloyd further teaches the system wherein the wearable link comprises a wound sensor (paragraph 3).
 “Wound” only appears within the specification twice. First in paragraph 43 as, “This may include a wearable link to measure hydration, wound care, etc.” The second is in paragraph 70 as quoted above.  What the claimed “wound sensor” is, is not disclosed.  The Examiner understands wound sensor as a camera.
As per claim 11, Lloyd in view of Mazar teaches the system of claim 1 as described above.
Lloyd further teaches the system wherein the health monitoring sensor comprises a smart phone based CT scanner (paragraph 40, scan bar code with camera).
Paragraph 70, above, is the only usage of smart phone based CT scanner. There is no further description of what is meant by “CT.” There are no examples of what this means. The Examiner understands a smart phone CT scanner as a phone.
As per claim 12, Lloyd in view of Mazar teaches the system of claim 1 as described above.
Lloyd does not explicitly teach however, Mazar further teaches the system wherein the system is configured to provide collaboration between family members of the patient and other caregivers in real time by organizing scheduling information to coordinate between the family members and other caregivers (paragraph 194, 199, and 204).
The Examiner notes that the Specification does not use the word collaboration or any of its derivatives.  Paragraph 36 is the closest paragraph:
[0036] A further aspect is seamlessly engage patients, family members, caregivers, health care providers and all others involved in home care, so everyone is on the same page at all times, and in real time by organizing and simplifying schedules and information; facilitating trusted communication among authorized users; and, most importantly, individualizing the care experience.
How this occurs is not disclosed. The Examiner understands this broadly as being able to provide calendar events.
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Lloyd for the reasons as described above.
As per claim 13, Lloyd in view of Mazar teaches the system of claim 1 as described above.
Lloyd further teaches the system wherein the system comprises an integrated software platform and mobile communications hub (paragraph 46, smartphone application).
The Examiner notes that paragraph 34 repeats the claim language without explanation:
[0034] One aspect of the technology herein is to build an integrated software platform and mobile communications hub making living at home a simple, worry-free, and cost-effective option for the elderly, their families, and caregivers.
What is meant by “integrated software” is not disclosed.  What is meant by a “mobile communications hub” is not disclosed.
As per claim 14, Lloyd in view of Mazar teaches the system of claim 1 as described above.
Lloyd in view of Mazar do not explicitly teach the system wherein the user interface includes a home page user interface including a displayed photo of the patient.
However, Lloyd further teaches the idea of using a smart phone with a camera (paragraph 3 and 51).  Additionally, Lloyd teaches the idea of displaying an image (paragraph 86).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to substitute one image for another. The process of substituting an image was known and the results are predictable.
As per claim 20, 
Lloyd in view of Mazar teaches a processor-based method for providing real time collaboration between family members and other caregivers of at least one patient as described above in claim 1.
As per claim 21, Lloyd in view of Mazar teaches the method of claim 22 as described above.
Lloyd further teaches the method wherein the tracking includes almost game-like data entry for users on portable devices (figure 5).
Lloyd in view of Mazar do not explicitly teach the method wherein the tracking includes almost game-like data entry for users on portable devices, including touch and taps and screen swipes to track what happens in the patient's life each day.  However, these are inherent features of smart phones.  The Applicant does not limit how these features are used and therefore are understood to be generic smart phone features.
The Examiner realizes that this is the method of claim 21 and not the correct method of claim 20.
The Specification does not disclose what is meant by “almost game-like.”  Paragraph 32 mirrors the claim language.
[0032]Easy to use, visually arresting but VERY simple, almost game-like for users, despite the multiple functions. No one need toil away endlessly entering information, but instead can use touch and taps and screen swipes to keep track of what happens in the person's life each day.
The Specification does not disclose what features are performed via “touch and taps and screen swipes” and the claim leaves this open.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al., U.S. Pre-Grant Publication 2014/ 0255791 in view of Mazer et al., U.S. Pre-Grant Publication 2015/0302539, as applied to claim 1 above, and further in view of Tran, U.S. Pre-Grant Publication 2017 /0232300.
As per claim 4, Lloyd in view of Mazar teaches the system of claim 1 as described above.
Lloyd in view of Mazar does not explicitly teach however, Tran further teaches the system wherein the portable devices provide encryption comprising blockchain (paragraph 758).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Lloyd in view of Mazar. One of ordinary skill in the art at the time of the filing would have added these features into Lloyd in view of Mazar with the motivation to facilitate secure operation (Tran, Abstract).
It should be noted that the only place that “blockchain” appears is within paragraph 37 as, “• Provide HIPAA-compliant, blockchain protected security for records and trusted communication among authorized users.” The Examiner understands “encryption comprising blockchain” in light of the Specification as “blockchain protected security.”  It should also be emphasized that “blockchain” does not appear within the provisional application, 62/367,987.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al., U.S. Pre-Grant Publication 2014/ 0255791 in view of Mazer et al., U.S. Pre-Grant Publication 2015/0302539, as applied to claim 1 above, and further in view of Narasimhan, U.S. Pre-Grant Publication 2016 /0342767.
As per claim 17, Lloyd in view of Mazar teaches the system of claim 1 as described above.
Lloyd in view of Mazar does not explicitly teach however, Narasimhan further teaches the system wherein the server further includes a database that tracks consumption and the server processor is further configured to generate alerts for missed consumption of medications or fluids (paragraph 82, missed medication alerts).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Lloyd in view of Mazar. One of ordinary skill in the art at the time of the filing would have added these features into Lloyd in view of Mazar with the motivation to supporting user adherence to a medication (Narasimhan, Abstract).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al., U.S. Pre-Grant Publication 2014/ 0255791 in view of Mazer et al., U.S. Pre-Grant Publication 2015/0302539, as applied to claim 1 above, and further in view of Frenkel et al, U.S. Pre-Grant Publication 2017/ 0005958.
As per claim 18, Lloyd in view of Mazar teaches the system of claim 1 as described above.
Lloyd in view of Mazar does not explicitly teach however, Frenkel further teaches the system wherein the user interface further includes a portion relating to environment upkeep (paragraph 224 cleaning of dishes.  The Examiner notes that the Specification does not provide any details as to what this limitation means.  The features was somewhat added in the amendment dated 9/24/2020 however, that also does not state what is required.).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Lloyd in view of Mazar. One of ordinary skill in the art at the time of the filing would have added these features into Lloyd in view of Mazar with the motivation to monitoring elders in a residential setting (Frenkel, Abstract).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al., U.S. Pre-Grant Publication 2014/ 0255791 in view of Mazer et al., U.S. Pre-Grant Publication 2015/0302539, as applied to claim 1 above, and further in view of Butler, U.S. Pre-Grant Publication 2014/ 0033548.
As per claim 19, Lloyd in view of Mazar teaches the system of claim 1 as described above.
Lloyd in view of Mazar does not explicitly teach however, Butler further teaches the system wherein the plural devices are each further configured to control a display to provide an input screen providing icons showing discrete quantities of liquid consumed by the patient, the processor being further configured to accept user input touching said icons and in response to track liquid consumption (paragraph 36 and figure 2 with related icons and paragraph 25 where the electronic device is a smart phone).
The Specification does not include “discrete quantities of liquid consumed.” Paragraphs 60 and 61 do discuss water consumed but does not state what kind of entry (a number vs a tally vs Y/N) is required.  
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Lloyd in view of Mazar. One of ordinary skill in the art at the time of the filing would have added these features into Lloyd in view of Mazar with the motivation to maintain a meal plan to be displayed on the electronic display (Butler, Abstract).
Response to Arguments
Applicant’s arguments, see 35 USC l 12(a) rejection, filed 3/23/2022, with respect to claim 19 have been fully considered and are persuasive.  The  of 35 USC l 12(a) rejection of claim 19 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nhu		Pub. No.: US 2016/0165387	A smart home system with data analytics for home monitoring or for monitoring enclosed spaces other than the home.
Helal et al	Pub. No.: US 2007 /0236346	A system includes a hardware platform, at least one driver, a plurality of devices connected to the hardware platform, a middleware interface, and a plurality of software services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626